DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Murray on 06/28/2022.

The application has been amended as follows:
Claim 1 is amended to strike ambiguous language to further clarify the claim, such that the amended claim reads as:
Machine to work a box-like element (23, 24)the strip- like element (35) in said first substantially plane configuration, so that following the translation of the thrust blade (70) in said first direction (T3) the strip-like element (35) is introduced into said housing seating (84), assumes a substantial "U" shape and has at least a pair of flaps (41) and at least a connection part (42), said folding and insertion unit (46) being translatable in a second direction (T4) toward the box-like element (23, 24) so as to at least partly insert said pair of flaps (41) in a slit (26) made in the box-like element (23, 24); and at least an attachment unit (51) of part of said flaps (41) of the strip-like element (35) inside said box-like element (23, 24) on which the slit (26) is made, so that at least the connection part (42) protrudes from the box-like element (23, 24).
Claim 10 is amended to strike ambiguous language to further clarify the claim, such that the amended claim reads as:
Method to work a box-like element

Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Hosoya (US 3,808,957) teaches a machine to work a box-like element including a cutting unit (#22, #22’) to cut a strip-like element (#15); a folding unit (#24, #25) and an applying unit; and an attachment unit to connect flaps of the strip-like element to the box-like element to form a handle (see Fig 6). However, Hosoya does not specifically teach a loading unit with a thrust blade translatable in a first direction, or that folding and insertion unit is provided with a housing seating of the strip-like element, wherein the strip-like element is introduced into said housing seating, assumes a substantial "U" shape and has at least a pair of flaps and at least a connection part, said folding and insertion unit being translatable in a second direction 15toward the box-like element so as to at least partly insert said pair of flaps in a slit made in the box-like element.
Jacobs (US 2,387,329) teaches a box-like element with a U-folded strip wherein the pair of flaps are inserted in slits made in the box and attached to the inside of the box. However, Jacobs does not specifically teach an apparatus to apply the strip to the box, or the structures to perform said action as described in claim 1.
Schettle (US 2016/0031603 A1) teaches a container with a handle attached to said container. However, Schettle does not specifically teach an apparatus to apply the strip to the box, or the structures to perform said action as described in claim 1.
Dunivan (US 2015/0306835 A1) teaches an apparatus (Figs 7-9) for securing a top (#33, #35) to a box-like element (#15, #17) using punches (Fig 9, #53, #55) to secure punched elements to the inside of the box (see Fig 6). However, Dunivan does not specifically teach an apparatus to apply a strip to the box, or the structures to perform said action as described in claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-10, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--